                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


TONIA’S LEVEE LANDING, INC.                            CASE NO. 6:21-CV-00266

VERSUS                                                 JUDGE ROBERT R. SUMMERHAYS

COLONY INSURANCE CO.                                   MAG. JUDGE PATRICK J. HANNA


                                             ORDER

       For the reasons set forth in the Ruling issued this date,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand [ECF No. 9] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s incorporated motion for attorneys’ fees and

costs necessitated by Defendant’s removal of the case is DENIED.

       THUS DONE in Chambers on this 9th day of July, 2021.




                                                         ROBERT R. SUMMERHAYS
                                                      UNITED STATES DISTRICT JUDGE
